                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                       CIVIL ACTION NO. 3:21-CV-00376-RJC-DSC


                SYNCHRONY FINANCIAL WELFARE                       )
                BENEFITS COMMITTEE,                               )
                                                                  )
                                     Plaintiff,                   )
                                                                  )
                v.                                                )                   ORDER
                                                                  )
                KAPRIIESHAH PATTON et. al.,                       )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Errol King]” (document #6) filed August 17, 2021. For the reasons set forth therein,

              the Motion will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Robert J. Conrad, Jr.


                          SO ORDERED.


Signed: August 17, 2021




                          Case 3:21-cv-00376-RJC-DSC Document 7 Filed 08/17/21 Page 1 of 1
